Citation Nr: 1141163	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-34 487A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for acne vulgaris (skin disorder).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to April 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida - which, in relevant part, denied the Veteran's claim for service connection for acne vulgaris.

In September 2010 the Board denied three other claims the Veteran also had appealed, for an initial rating higher than 10 percent for his right knee disability, for an initial rating higher than 10 percent for his Hepatitis C, and for an initial compensable rating (i.e., an initial rating higher than 0 percent) for his left ear hearing loss.  However, the Board remanded his remaining claim for service connection for acne vulgaris to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development and consideration.  The additional development of this claim included determining whether there were any outstanding VA and/or private treatment records and having him undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his skin disorder, but especially in terms of whether it incepted during his military service or was caused by his service or, if preexisting his service, was permanently exacerbated, i.e., aggravated by his service beyond its natural progression.  In the February 2011 supplemental statement of the case (SSOC), the AMC indicated he had not responded to the requests for information concerning any relevant VA and/or private treatment and that he had failed to report for VA examinations scheduled for November 2010 and February 2011 for the requested medical nexus opinion.  But as will be explained, he has withdrawn his appeal of this claim, so it must be dismissed.



FINDING OF FACT

On April 3, 2009 and more recently on October 26, 2011, prior to the promulgation of a decision in this appeal, the Veteran and his representative indicated they are withdrawing the appeal of this claim for service connection for acne vulgaris.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In this case at hand, the Veteran indicated in a February 2009 SSOC Expedited Action Attachment that he was satisfied with the decision regarding his appeal and that he wished to withdraw his appeal.  His representative, presumably unaware of this, nonetheless proceeded to submit an Informal Hearing Presentation in September 2010.  

On this record, the Board adjudicated the issues on appeal, as enumerated in the February 2009 SSOC.  In its September 2010 decision, the Board disposed of all issues on appeal except for the Veteran's claim of entitlement to service connection for acne vulgaris, which the Board instead remanded to the RO, via the AMC, for the additional development already mentioned.  This claim was recertified to the Board in February 2011 after the Veteran had failed to respond to requests for information regarding any potentially outstanding VA and/or private treatment records and to appear for VA examinations for medical nexus opinions regarding the etiology of his skin disorder - and particularly any potential relationship with his military service, either as incurred in service or, if preexisting, aggravated by his service.

However, to be certain of his intentions concerning this claim, the Board requested that his representative contact him to whether he wanted to continue with this appeal.  In an October 2011 post-remand brief, the representative confirmed the Veteran does not want to proceed with this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


